DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels and failing to comply with 37 CFR 1.84(p)(4).  Specifically, unlabeled boxes 46, 48, 50, 52, and 54 in FIG. 1 and all the unlabeled rectangular boxes in FIG. 3 should include descriptive text labels. Also, reference character “44” has been used to designate both a group of unlabeled boxes 46, 48, 50, 52, and 54 in FIG. 1 and the antenna switching device with two switch design in FIG. 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 14 taken as a whole, comprising, wherein the controller is configured to move one of the switches to the first position and the other of the switches to the second position, in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold, and wherein the controller is configured to move each of the switches to the first position, in response to at least one of the controller determining that the signal .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "the first position" and “the second position in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0027834 (hereinafter Givati) in view of US 2016/0150445 (hereinafter Sandhu).
Regarding claim 1, Givati teaches A MIMO system for a motor vehicle having an exterior structure and an enclosure, the MIMO system comprising: a plurality of external antennas adapted to be attached to the exterior structure ([0032]: details antennas mounted on rear and front windshields and rearview mirrors); a plurality of internal antennas adapted to be positioned within the enclosure ([0032]: details antennas mounted in dashboard, door trims, partitions); an RF transceiver ([0034]: details transceiver section); an antenna selecting device disposable between a first state where the antenna selecting device is configured to operably connect at least two of the external antennas to the RF transceiver for wired communication therebetween and a second state where the antenna selecting device is configured to operably connect at least one of the external antennas and at least one of the internal antennas to the RF transceiver for wired communication therebetween ([0038]: details the controller may determine that only the antennas associated with the strongest links are selected to transmit). 
Givati does not explicitly teach a controller configured to: determine a signal strength and a signal-to-noise ratio; and actuate the antenna selecting device to move to the second state, in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold. 
([0008][0014][0015]: details determine power gain RSRP and quality parameter SINR); and actuate the antenna selecting device to move to the second state ([0066][0118]: details switching between a first antenna and a second antenna), in response to the controller determining that the signal strength is above an upper signal strength threshold ([0120]: details power gain satisfy/not satisfy power gain threshold), and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold ([0120]: details quality parameter satisfy/not satisfy quality threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Sandhu and include a controller configured to: determine a signal strength and a signal-to-noise ratio; and actuate the antenna selecting device to move to the second state, in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold of Sandhu with Givati. Doing so would provide the advantage and capability of improvements in multi-access technologies and the telecommunication standards that employ these technologies (Sandhu, at paragraph [0006]).

Regarding claim 16, Givita teaches a method of operating a MIMO system having a plurality of external antennas ([0032]: details antennas mounted on rear and front windshields and rearview mirrors), a plurality of internal antennas ([0032]: details antennas mounted in dashboard, door trims, partitions), an antenna selecting device (FIG. 2, 110; [0038]: details the controller selects antennas), an RF transceiver (FIG. 2, 240; transceiver section), and a controller (FIG. 2, 110), with the antenna selecting device having a plurality of switches ([0038]: details the controller may determine that only the antennas associated with the strongest links are selected to transmit), the method comprising steps of: determining, using the controller, a signal strength ([0018]: details determines highest signal strengths); comparing, using the controller, the signal strength to a signal strength threshold ([0038]: details a signal strength exceeding a specified threshold may be selected by the controller); and operably connecting, using the antenna selecting device, at least one of the external antennas and at least one of the internal antennas to the RF transceiver, in response to the controller determining that the signal strength is above an upper signal strength threshold ([0038]: details a specified number of antennas receiving signals with a signal strength exceeding a specified threshold may be selected by the controller).
Givita does not explicitly teach determining, using the controller, a signal-to-noise ratio; comparing, using the controller, the signal-to-noise ratio to a signal-to-noise ratio threshold; and operably connecting, in response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise threshold.
However, Sandhu teaches determining, using the controller, a signal-to-noise ratio ([0008][0014][0015]: details determine quality parameter SINR); comparing, using the controller, the signal-to-noise ratio to a signal-to-noise ratio threshold ([0120]: details quality parameter satisfy/not satisfy quality threshold); and operably ([0066][0118]: details switching between a first antenna and a second antenna, as operably connecting), in response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise threshold ([0120]: details quality parameter satisfy/not satisfy quality threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Sandhu and include determining, using the controller, a signal-to-noise ratio; comparing, using the controller, the signal-to-noise ratio to a signal-to-noise ratio threshold; and operably connecting, in response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise threshold of Sandhu with the antenna switching device of Givati. Doing so would provide the advantage and capability of improvements in multi-access technologies and the telecommunication standards that employ these technologies (Sandhu, at paragraph [0006]).

Claims 2, 5-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Givati in view of Sandhu, and further in view of US 2018/0041626 (hereinafter Dods).
Regarding claim 2, Givati does not explicitly teach wherein the RF transceiver is operably disconnected from each of the internal antennas such that the RF transceiver does not receive the signals from the internal antennas, in response to the antenna selecting device being disposed in the first state.
However, Dods teaches the RF transceiver is operably disconnected from each of the internal antennas such that the RF transceiver does not receive the signals from ([0049]: details changing the active antenna between external and internal; electronic switch, solid state switch, or electro-mechanical).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Dods and include the RF transceiver is operably disconnected from each of the internal antennas such that the RF transceiver does not receive the signals from the internal antennas, in response to the antenna selecting device being disposed in the first state of Dods with Givati. Doing so would provide the advantage and capability of efficiently operating devices (Dods, at paragraph [0003]).

Regarding claim 5, Givati teaches wherein the plurality of external antennas comprises two external antennas ([0032]: details antennas mounted on rear and front windshields and rearview mirrors). 

Regarding claim 6, Givati teaches wherein the plurality of internal antennas comprises two internal antennas ([0032]: details antennas mounted in dashboard, door trims, and partitions). 

Regarding claim 7, Givati does not explicitly teach wherein the signal strength is reference signal received power (RSRP).
However, Sandhu teaches wherein the signal strength is reference signal received power (RSRP) ([0015]: details power gain as RSRP).  


Regarding claim 8, Givati does not explicitly teach wherein the signal-to-noise ratio is a signal-to-interference plus noise ratio (SINR).
However, Sandhu teaches wherein the signal-to-noise ratio is a signal-to- interference plus noise ratio (SINR) ([0014]: details quality parameter as SINR).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Sandhu and include the signal-to-noise ratio is a signal-to-interference plus noise ratio (SINR) of Sandhu with Givati. Doing so would provide the advantage and capability of improvements in multi-access technologies and the telecommunication standards that employ these technologies (Sandhu, at paragraph [0006]).

Regarding claim 9, Givati teaches a MIMO system for a motor vehicle having an exterior structure and an enclosure, the MIMO system comprising: a plurality of external antennas adapted to be attached to the exterior structure ([0032]: details antennas mounted on rear and front windshields and rearview mirrors); a plurality of internal antennas adapted to be positioned within the enclosure ([0032]: details antennas mounted in dashboard, door trims, partitions); an RF transceiver ([0034]: details transceiver section); an antenna selecting device disposable between a first state where the antenna selecting device is configured to operably connect at least two of the external antennas to the RF transceiver for wired communication therebetween and a second state where the antenna selecting device is configured to operably connect at least one of the external antennas and at least one of the internal antennas to the RF transceiver for wired communication therebetween ([0038]: details the controller may determine that only the antennas associated with the strongest links are selected to transmit), 
Givati does not explicitly teach wherein the antenna selecting device comprises a plurality of switches, and each of the switches is movable between a first position for operably connecting the RF transceiver to one of the external antennas and a second position for operably connecting the RF transceiver to one of the internal antennas; and a controller configured to: determine a signal strength and a signal-to-noise ratio; and actuate the antenna selecting device to move to the second state, in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold. 
However, Dods teaches the antenna selecting device comprises a plurality of switches, and each of the switches is movable between a first position for operably connecting the RF transceiver to one of the external antennas and a second position for operably connecting the RF transceiver to one of the internal antennas (FIG. 3A; [0023]: details antennas 210, 212, switches 308, transceiver 306; switching between external and internal antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Dods and include the antenna selecting device comprises a plurality of switches, and each of the switches is movable between a first position for operably connecting the RF transceiver to one of the external antennas and a second position for operably connecting the RF transceiver to one of the internal antennas of Dods with Givati. Doing so would provide the advantage and capability of efficiently operating devices (Dods, at paragraph [0003]).
Moreover, Sandhu teaches a controller configured to: determine a signal strength and a signal-to-noise ratio ([0008][0014][0015]: details determine power gain RSRP and quality parameter SINR); and actuate the antenna selecting device to move to the second state ([0066][0118]: details switching between a first antenna and a second antenna), in response to the controller determining that the signal strength is above an upper signal strength threshold ([0120]: details power gain satisfy/not satisfy power gain threshold), and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold ([0120]: details quality parameter satisfy/not satisfy quality threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Sandhu and include a controller configured to: determine a signal strength and a signal-to-noise ratio; and actuate the antenna selecting device to move to the 

Regarding claim 10, Givati teaches wherein the plurality of external antennas comprises two external antennas ([0032]: details antennas mounted on rear and front windshields and rearview mirrors).

Regarding claim 11, Givati teaches wherein the plurality of internal antennas comprises two internal antennas ([0032]: details antennas mounted in dashboard, door trims, and partitions).  

Regarding claim 12, Givati does not explicitly teach wherein the plurality of switches comprises two switches.  
However, Dods teaches the plurality of switches comprises two switches (FIG. 3A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Dods and include the plurality of switches comprises two switches of Dods 

Regarding claim 13, Givati teaches wherein the controller is configured to move one of the switches to the first position and the other of the switches to the second position ([0038]: details a specified number of antennas receiving signals with a signal strength exceeding a specified threshold may be selected by the controller).
Givati does not explicitly teach move in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal- to-noise ratio is above an upper signal-to-noise ratio threshold.
However, Sandhu teaches moving ([0066][0118]: details switching between a first antenna and a second antenna), in response to the controller determining that the signal strength is above an upper signal strength threshold ([0120]: details power gain satisfy/not satisfy power gain threshold), and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold ([0120]: details quality parameter satisfy/not satisfy quality threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Sandhu and include move in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to 

Regarding claim 15, Givati does not explicitly teach wherein the switch is at least one of an electromechanical switch, a PIN diode, an analog RF switch, and a MEMS-based switch.
However, Dods teaches the switch is at least one of an electromechanical switch, a PIN diode, an analog RF switch, and a MEMS-based switch ([0049]: details changing the active antenna; electronic switch, solid state switch, or electro-mechanical). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Dods and include the switch is at least one of an electromechanical switch, a PIN diode, an analog RF switch, and a MEMS-based switch of Dods with Givati. Doing so would provide the advantage and capability of efficiently operating devices (Dods, at paragraph [0003]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Givati in view of Sandhu and Dods as applied to claim 2 above, and further in view of US 2013/0237294 (hereinafter Periyalwar).

However, Periyalwar teaches the controller is configured to actuate the antenna selecting device to move to the first state, in response to the controller determining that the signal strength is below a lower signal strength threshold, with the lower signal strength threshold being below the upper signal strength threshold ([0035][0036]: details, determine with SNR or some other appropriate signal quality parameter, for example signal strength; select external antenna if internal antenna signal strength is below external antenna signal strength, as first state in response to below a lower signal strength threshold, if an external antenna’s signal strength is not greater than the threshold, as below upper signal strength threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Periyalwar and include the controller is configured to actuate the antenna selecting device to move to the first state, in response to the controller determining that the signal strength is below a lower signal strength threshold, with the lower signal strength threshold being below the upper signal strength threshold of Periyalwar with Givati. Doing so would provide the advantage and capability of improve device performance (Periyalwar, at paragraph [0021]).


However, Periyalwar teaches the controller is configured to actuate the antenna selecting device to move to the first state, in response to the controller determining that the signal-to-noise ratio is below a lower signal-to-noise ratio threshold, with the lower signal-to-noise ratio threshold being below the upper signal-to-noise ratio threshold ([0036]: details, select external antenna if internal antenna SNR is below external antenna SNR, as first state in response to below a lower signal-to-noise ratio threshold, if an external antenna’s SNR is not greater than the threshold, as below upper signal-to-noise ratio threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Periyalwar and include the controller is configured to actuate the antenna selecting device to move to the first state, in response to the controller determining that the signal-to-noise ratio is below a lower signal-to-noise ratio threshold, with the lower signal-to-noise ratio threshold being below the upper signal-to-noise ratio threshold of Periyalwar with Givati. Doing so would provide the advantage and capability of improve device performance (Periyalwar, at paragraph [0021]).

s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Givati in view of Sandhu, and further in view of Periyalwar.
Regarding claim 17, Givati teaches using the antenna selecting device, at least two of the external antennas to the RF transceiver ([0032]: details antennas mounted on rear and front windshields and rearview mirrors). 
Givati does not explicitly teach operably connecting, in response to the controller determining that the signal strength is below a lower signal strength threshold, with the lower signal strength threshold being below the upper signal strength threshold.  
However, Periyalwar teaches operably connecting, in response to the controller determining that the signal strength is below a lower signal strength threshold, with the lower signal strength threshold being below the upper signal strength threshold ([0035][0036]: details, determine with SNR or some other appropriate signal quality parameter, for example signal strength; select external antenna if internal antenna signal strength is below external antenna signal strength, as first state in response to below a lower signal strength threshold, if an external antenna’s signal strength is not greater than the threshold, as below upper signal strength threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Periyalwar and include operably connecting, in response to the controller determining that the signal strength is below a lower signal strength threshold, with the lower signal strength threshold being below the upper signal strength threshold of Periyalwar with antenna selecting device of Givati. Doing so would provide the 

Regarding claim 18, Givati teaches using the antenna selecting device, at least two of the external antennas to the RF transceiver ([0032]: details antennas mounted on rear and front windshields and rearview mirrors).
Givati does not explicitly teach operably connecting, in response to the controller determining that the signal-to-noise strength is below a lower signal-to-noise strength threshold, with the lower signal-to-noise strength threshold being below the upper signal-to-noise strength threshold. 
However, Periyalwar teaches operably connecting, in response to the controller determining that the signal-to-noise strength is below a lower signal-to-noise strength threshold, with the lower signal-to-noise strength threshold being below the upper signal-to-noise strength threshold ([0036]: details, select external antenna if internal antenna SNR is below external antenna SNR, as first state in response to below a lower signal-to-noise ratio threshold, if an external antenna’s SNR is not greater than the threshold, as below upper signal-to-noise ratio threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Periyalwar and include operably connecting, in response to the controller determining that the signal-to-noise strength is below a lower signal-to-noise strength threshold, with the lower signal-to-noise strength threshold being below the upper signal-to-noise strength threshold of Periyalwar with the antenna selecting device of .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Givati in view of Sandhu and Periyalwar, and further in view of Dods.
Regarding claim 19, Givati does not explicitly teach operably disconnecting the RF transceiver from each of the internal antennas, in response to the antenna selecting device being disposed in the first state, such that the RF transceiver does not receive the signals from the internal antennas.  
However, Dods teaches operably disconnecting the RF transceiver from each of the internal antennas, in response to the antenna selecting device being disposed in the first state, such that the RF transceiver does not receive the signals from the internal antennas ([0049]: details changing the active antenna between external and internal; electronic switch, solid state switch, or electro-mechanical).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Dods and include operably disconnecting the RF transceiver from each of the internal antennas, in response to the antenna selecting device being disposed in the first state, such that the RF transceiver does not receive the signals from the internal antennas of Dods with Givati. Doing so would provide the advantage and capability of efficiently operating devices (Dods, at paragraph [0003]).

([0038]: details a specified number of antennas receiving signals with a signal strength exceeding a specified threshold may be selected by the controller).
Givati does not explicitly teach moving, in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold.
However, Sandhu teaches moving ([0066][0118]: details switching between a first antenna and a second antenna), in response to the controller determining that the signal strength is above an upper signal strength threshold ([0120]: details power gain satisfy/not satisfy power gain threshold), and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold ([0120]: details quality parameter satisfy/not satisfy quality threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Givati to incorporate the teachings of Sandhu and include moving, in response to the controller determining that the signal strength is above an upper signal strength threshold, and in further response to the controller determining that the signal-to-noise ratio is above an upper signal-to-noise ratio threshold of Sandhu with Givati. Doing so would provide the advantage and capability of improvements in multi-access technologies and the telecommunication standards that employ these technologies (Sandhu, at paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mayfield (US 7,742,874) details controllable external to internal antenna switching algorithm and circuit.
Eaton (2020/0266850) details an external vehicle wireless connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.K./           Patent Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415